ALLOWABILITY NOTICE
	Applicant’s response, dated 1/9/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an electronic device, comprising: a circuit board; a support plate adjacent to the circuit board: and a metal reflective structure disposed on the circuit board, wherein the metal reflective structure comprises a protective layer and a metal layer, the metal layer is located between the protective layer and the circuit board, and the protective layer includes transparent materials, wherein the metal reflective structure comprises a first portion and a second portion, the first portion is disposed on the circuit board, the second portion is disposed on the support plate, and a thickness of the support plate is less than a thickness of the circuit board, wherein a via hole is formed between the first portion and the second portion, and the circuit board is partially exposed from the via hole.
The closest prior art, Kim [US 2010/0265694] teaches the details of an electronic device with a circuit board and metal reflective structure disposed on the circuit board, which comprises a protective and metal layer, but fails to teach or disclose the details wherein the metal reflective structure comprises a first portion and a second portion, the first portion is disposed on the circuit board, the second portion is disposed on the support plate, and a thickness of the support plate is less than a thickness of the circuit board, wherein a via hole is formed between the first portion and the second portion, and the circuit board is partially exposed from the via hole. Cho [US 2010/0128194] teaches wherein the circuit board can have 
Because the prior art of record fails to teach or disclose the details of an electronic device, comprising: a circuit board; a support plate adjacent to the circuit board: and a metal reflective structure disposed on the circuit board, wherein the metal reflective structure comprises a protective layer and a metal layer, the metal layer is located between the protective layer and the circuit board, and the protective layer includes transparent materials, wherein the metal reflective structure comprises a first portion and a second portion, the first portion is disposed on the circuit board, the second portion is disposed on the support plate, and a thickness of the support plate is less than a thickness of the circuit board, wherein a via hole is formed between the first portion and the second portion, and the circuit board is partially exposed from the via hole, nor is there any reason to modify or combine them absent applicant’s disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875